FILEB

ASHEV|LLE, N.C.
IN THE UNITED sTATEs DISTRICT CoURT _ mg
FoR THE WESTERN DISTRICT oF NoRTH CARoLINA APR 09
U.S. DlSTRlCT COURT
W. DlST. OF’ N.C.

DOCKET NO. l:lQMJ-ZS
In the Matter of the Search of:

A MACBOOK PRO CURRENTLY
LOCATED AT FBI CHARLOTTE,
7915 MICROSOFT WAY,
CHARLOTTE, NORTH CAROLINA
28273

 

()RDER PERMITTING REDACTED AFFIDAVIT

UPON MOTION of the United States of Arnerica, by and through R.
AndreW l\/lurray, United States Attorney for the Western District of North
Carolina, for an order directing that the search Warrant affidavit be redacted,

IT IS HEREBY ORDERED that the redacted affidavit is allowed and shall
replace the unredacted Version.

The Clerk is directed to certify copies of this Order to the United States

Attorney's Office.

¢z
rhisthe ?_ day Oprrii, 2019.

 

W. CARLEToN / TCALF
UNITED srAr MAGISTRATE JUDGE
WESTERN DIsTRICT oF NoRrH CARoLINA

 

